Reasons for Allowance
The closest prior art reference is cited reference JP 2007112359 A to Nakajima et al. who discloses a vehicle travel control device including a travel control means for controlling an actual travel speed adjusting means so as to match the actual travel speed of the vehicle with a target speed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious an automatic driving control system, comprising: an operation input device to be manually operated by an operator while an automatic driving vehicle is running in an automatic driving mode, the operation input device being for receiving a first operation or a second operation; and a control device for executing a first deceleration control upon receipt of the first operation by the operation input device to decelerate the automatic driving vehicle and for executing a second deceleration control upon receipt of the second operation by the operation input device to decelerate the automatic driving vehicle, wherein a period of time from completion of the second operation to completion of deceleration under the second deceleration control is longer than a period of time from completion of the first operation to completion of deceleration under the first deceleration control, as required by claim 1.
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious an automatic driving control system, comprising: an operation input device to be manually operated by an operator while an automatic driving vehicle is running in an automatic driving mode, the operation input .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666